Title: From George Washington to William Livingston, 7 December 1779
From: Washington, George
To: Livingston, William


        
          Dr Sir,
          M: Town Decr 7 1779.
        
        You have both obliged and amused me, by your communication of the 27th. I have not seen the piece to which you allude; but I should be more surprised had you been suffered to escape without paying a tax so antient and customary. When one is over rated in this way, it is very natural to complain, or to feel disgust at the ingratitude of the world; tho’ I beleive with you, that

to persevere in ones duties and be silent, is the best answer to calumny.
        We are all in your debt for what you have done for us in Holland—I would flatter myself from the reception of your correspondence and the superior advantages which our commerce holds out to the Dutch, that we shall experience in a little time the most favorable effects from this quarter.
        I know not how to think of the invention of Mr Sayres. It appears a very extraordinary one. I can only wish that the thing may be practicable, and that we may have it in our power to be the first to give it patronage, and to profit by what it promises.
        Your favr of the 1st I had the honr to rece. yesterday—We have taken up our quarters at this place for the winter. The main army lies within three or four miles of the Town—If you are called to this part of the country I hope you will do me the honor of a visit. I am Dr Sir with the greatest respect and esteem.
      